H*l-I$
                               ELECTRONIC RECORD




COA#         11-13-00056-CR                      OFFENSE:        DWI


             Gordon Stanley Blocker
STYLE:       v. The State of Texas               COUNTY:         Tarrant

COA DISPOSITION:        AFFIRMED                 TRIAL COURT: County Criminal Court No. 9


DATE: 1/08/15                      Publish: NO   TC CASE #:      1266266




                         IN THE COURT OF CRIMINAL APPEALS



           Gordon Stanley Blocker v.
style:     The State of Texas                         cca#:       PD-0441-15
         APPELLAA/T^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         r< ifuj e t/                                JUDGE:

DATE: ^/w 7ftJ %&/<                                  SIGNED:                        PC:

JUDGE:       P<^                                      PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD